DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of claims 1-13 and 15  in the reply filed on 7/29/21 is acknowledged.  The traversal is on the ground(s) that 1) there is no serious burden; and 2) there is no lack of unity because the claims, as a whole, must be viewed rather than the shared/common technical features.  This is not found persuasive because 1) there is a serious burden because the inventions require different search and examination strategies since they have different classification; and 2) there is a lack of unity since the common technical feature among the invention is taught by FR2598648 (or US2009/0084932).  Since the common technical feature is taught, there is no special technical feature; hence a lack of unity of invention.  
The requirement is still deemed proper and is therefore made FINAL.

Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/29/21.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1,3,4,6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livingston (US2009/0084932).  Livingston teaches the claimed invention as evidenced at paras. 0002,0007,0009, and 0014-0019; and figs 2-3.
 	Regarding claim 1:  	(Original) A method of manufacturing a preform for a wind turbine blade (Livingston: para. 0007), said method comprising the steps of 
 	- providing a plurality of support elements (70) (Livingston: joists 22), each support element (70) comprising a planar member (72) having a front surface (74) and an opposing back surface (76), a top surface (78) and an opposing bottom surface (80), and two opposing lateral surfaces (82, 84) (Livingston: figs 2-3), 
 	- arranging a plurality of strips (88) (Livingston: flexible frame 30; para. 0018-0019) on the top surface (78) of the planar member (72) of each support element (70), wherein the strips (88) are arranged in juxtaposition (Livingston: figs 2-3),
  	- laying a fibre material, and optionally a binding agent, on at least part of the strips (88) for forming the preform (Livingston: 0007; teaches using the turbine blade mold to mold a fiber preform used to mold a turbine blade).  
 	Regarding claim 3: 	(Currently Amended) A method according to laim 1, wherein the top surface (78) of the planar member (72) is curved (Livingston: figs 2-3).  
 	Regarding claim 4: 	(Original) A method according to claim 3, wherein the curvature of the top surface (78) of the planar member (72) corresponds to a cross sectional profile of a wind turbine blade half or a part thereof (Livingston: figs 2-3).
laim 1, wherein the plurality of support elements (70) are arranged substantially in parallel to each other (Livingston: figs 2-3).  
 	Regarding claim 7:  (Currently Amended) A method according to laim 1, wherein the strips (88) are arranged in juxtaposition with a predefined gap between adjacent strips (88) (Livingston: figs 2-3).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,5,8,9,10,11,12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livingston (US 20090084932).  The above teachings of Livingston are incorporated hereinafter.  Regarding claim 2, such tabs are well-known in the mold art for its benefits as a locator.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include tabs into the joists/support elements of Livingston in order to precisely position the flexible frame of Livingston.  Regarding claim 5, the specific shape of each joist is a mere obvious matter of choice dependent on the desired final product.  Since turbine blade preforms are known to have surfaces with multiple curves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design some of the joists of Livingston to have different curvatures in order to form a blade with diverse . 


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal (US 2009/0272486) in view of Livingston (US 2009/0084932).  Stiesdal teaches the claimed process (paras. 0039-0049; and figs 2-3) except manufacturing one or more preforms according to the method of claim 1. It should be noted Stiesdal teach positioning a composite material into the top and bottom molds (paras. 0039-0043; fig 2).  Livingston teach a fiber composite turbine blade preform manufactured by the method of instant claim 1 (paras. 0002,0007,0009, and 0014-0019; and figs 2-3).  Since Stiesdal and Livingston are analogous with respect to wind turbine blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the preforms of Livingston in the process of Stiesdal in order to reduce molding complexity and ensure accurate seating of the composite material in the mold.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach turbine blade molding: 9597821,7179059, and 20100135817.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EHL